Per Curiam.
Defendant appeals his plea-based conviction of armed robbery, MCLA 750.529; MSA 28.797, arguing that the lower court failed to advise him of ramifications involving the habitual offender statute and probation or parole violation which attend a plea of guilty. GCR 1963, 785.7(l)(c),(e).
Regarding the habitual offender statute, the defendant can in no way be subject to its penalties since in the plea agreement the prosecutor expressly waived any right to proceed against defendant under the above statute. The prosecutor does not argue otherwise on appeal.
With regard to probation and parole, we note that "Rule 785.7 does not require literal or rote compliance”, Guilty Plea Cases, 395 Mich 96, 119; 235 NW2d 132 (1975), and that at the time of plea taking defendant — by his later admission — knew the effects of a guilty plea:
"THE COURT: Mr. Williams, you are here today for sentencing as a result of you having pled guilty to the crime of armed robbery. Is that correct:
"DEFENDANT: Yes, sir.
"THE COURT: And you understand the maximum for that sentence is life imprisonment?
"DEFENDANT: Yes, sir.
"THE COURT: Now, you understand, it being an armed robbery, that you must go to prison for a period of time, that you cannot go on probation, as I interpret the statute, for a minimum of two years?
"DEFENDANT: Yes.
"THE COURT: Now, were you on parole or probation at the time that you committed this crime?
"DEFENDANT: Yes, sir, I was.
"THE COURT: You understood at the time that you *538pled guilty that by pleading guilty to this charge you were, of course, confessing an automatic violation of that parole?
"DEFENDANT: Yes.
"THE COURT: And you would be punished for that too?
"DEFENDANT: Yes.
"THE COURT: Pardon?
"DEFENDANT: Yes, sir.”
We hold under the present facts that the lower court substantially complied with GCR 1963, 785.7. Guilty Plea Cases, supra.
Affirmed.